Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 16, 2020

                                     No. 04-19-00812-CV

                                        Ken KINSEY,
                                          Appellant

                                              v.

                              AL GLOBAL SERVICES, LLC,
                                      Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI22581
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
         After receiving a thirty-day extension, appellee’s brief was due to be filed March 12,
2020. Appellee has filed an unopposed motion requesting an additional ten-day extension of time
to file appellee’s brief. The motion is GRANTED. It is ORDERED that appellee’s brief is due no
later than March 23, 2020.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court